Exhibit 10.34

 

(Bank of America Letterhead)

 

Effective as of May 28, 2014 May 19, 2014

 

Utility Services Affiliates (Perth Amboy) Inc.

1500 Ronson Road

Iselin, New Jersey 08830

 

Attention: Mr. Bruce O’Connor, Vice President and Chief Financial Officer

 

Re: Extension of Maturity Date

 

Dear Mr. O’Connor:

 

Reference is made to the Master Promissory Note, dated July 18, 2008 (the
“Note”), in the original maximum principal amount of Three Million and 00/100
Dollars ($3,000,000), executed by Utility Services Affiliates (Perth Amboy)
Inc., a New Jersey corporation (the “Borrower”) and delivered to Bank of
America, N.A. (the “Bank”), and the Uncommitted Line of Credit Letter Agreement,
dated July 18, 2008, between the Borrower and Bank (the “Letter Agreement”). The
obligations to the Bank are guaranteed by Middlesex Water Company (the
“Guarantor”) under Continuing and Unconditional Guaranty, dated July 22, 2008
(the “Guaranty”). The Note, Letter Agreement, and any and all other documents,
instruments, and agreements executed in connection therewith are referred to
herein as the “Loan Documents”. Capitalized terms used herein shall have the
meaning ascribed to them in the Loan Documents.

 

The Borrower has requested that the Note, the Letter Agreement and all
documents, instruments, agreements and amendments that evidence, govern or
secure the Note ( together with the Note , and the Loan Documents) be modified
for the purpose of extending the Maturity Date (as such term is defined in the
Loan Documents) and the Bank has agreed to such extension.

 

The Bank agrees that the Maturity Date as set forth in the Note shall be
extended from May 28, 2014 to May 27, 2015.

 

Upon (a) the execution and delivery of this Letter Agreement by the Borrower and
the Guarantor (b) receipt by the Bank of any unpaid payments under the Loan
Documents, if any, through but not including the date of the execution and
delivery of this letter and the extension set forth in this letter shall be
effective and enforceable against the Borrower and the Guarantor. Nothing herein
contained or implied shall be construed as a waiver of any other provision of
the Loan Documents or any other document executed in connection with the Loan
Documents or a waiver of any presently existing or future default in the
non-payment of principal and/or interest or any other amounts due under the Loan
Documents.

 

Each of the Borrower and the Guarantor hereby warrants and represents that the
representations and warranties contained in the Loan Documents continue to be
true and correct and that no event of default, and no event which with the
giving of notice or lapse of time or both would become an event of default, has
occurred or is continuing under the Loan Documents. The Borrower acknowledges
that as of the date hereof there are no offsets, defenses, claims,
counterclaims, charges or deductions of any nature against amounts due and owing
under the Note or against the Bank or any of its officers, directors or
employers.

 

 



 

The Borrower and the Guarantor hereby ratify and confirm all respects and
without condition all of the terms and provisions of the Loan Documents, as
modified herein, as applicable, and each agrees that said terms and provisions,
except to the extent expressly modified herein, continue in full force and
effect.

 

This letter shall be binding upon the Borrower and each endorser and guarantor
of the Loan Documents (including the Guarantor) and their respective successors,
heirs and assigns and shall inure to the benefit of the Bank and its successors
and assigns. This Agreement shall take effect as a sealed instrument and shall
be governed by the laws of the State of New Jersey

 

In no event shall this letter agreement constitute or be construed as a waiver
or release of the obligations of any maker, guarantor, endorser or other person
liable for the Borrower’s obligations under the Note, and the obligations of
such parties shall remain in full force and effect.

 

If this letter extending the Maturity Date is acceptable, please acknowledge
below and return the acknowledged copy to me.

 

If you have any questions, please contact me.

 

  Sincerely,         BANK OF AMERICA, N.A.               By: /s/Dilcia P.
Hill                             Name: Dilcia P. Hill     Title: Vice President

 

This letter is agreed to by:

 

WITNESS:

UTILITY SERVICE AFFILIATES

(PERTH AMBOY) INC.

        By: /s/Jay Kooper                                By:/s/A. Bruce
O’Connor                     Name:  Jay Kooper Name: A. Bruce O’Connor

Title Vice President, General Counsel &

Secretary

Title  VP, Treasurer & CFO                  

MIDDLESEX WATER COMPANY

 

  By: /s/A. Bruce O’Connor                     Name: A. Bruce O’Connor  
Title:  VP, Treasurer & CFO  

 



-2-

 

